Citation Nr: 9924023	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-01 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from November 1952 to November 
1972.  In November 1972, he claimed service connection for 
hiatal hernia.  A February 1973 rating decision granted 
service connection for a scar and ankylosis of the left fifth 
finger, hiatal hernia and tonsillectomy.

In January 1997, the veteran sought increased ratings for his 
service-connected disabilities and service connection for 
PTSD.  In March 1997, he claimed service connection for colon 
cancer due to Agent Orange exposure.  A May 1997 rating 
decision denied increased ratings and also denied service 
connection for colon cancer.  A decision on the claim of 
service connection for PTSD was deferred pending a VA 
examination.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the RO 
that denied service connection for PTSD.



FINDINGS OF FACT

1.  There is medical evidence indicating that the veteran 
currently suffers from PTSD due to alleged stressors in 
service.

2.  The veteran's claim is plausible.



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1997, the veteran completed and submitted a PTSD 
questionnaire.  He reported that Bien Hoa Airbase sustained 
123 rocket attacks while he was stationed there and that a 
rocket struck his office just minutes after he left it.  He 
also reported that, while working at Long Binh hospital, 
medevac helicopters brought in dead and wounded men with arms 
and legs blown off.  The part of the questionnaire that asked 
for dates of the foregoing events was left blank.  On the 
part of the questionnaire that asked for names of casualties 
from the foregoing events, the veteran wrote that he could 
not remember the name of a person that was wounded in, 
approximately, June 1968.  He submitted photos that showed 
rocket damage to the building where he worked.

Records from the Charlotte VA mental health clinic include a 
group progress note dated in February 1996, the earliest 
relevant medical evidence of record.  On that note, the 
veteran was reportedly oriented; his behavior was 
appropriate; his affect/mood was depressed; and, under 
"thought process," there appeared the notation "PTSD-
Vietnam."  A December 1996 record briefly noted that the 
veteran was seen for individual psychotherapy; that he had 
obsessive thinking about his experiences in Vietnam; that he 
had flashbacks; that he had chronic sleep disturbance; and 
that he had depressive rumination.  The diagnosis was that of 
PTSD.  A July 1997 record noted that the veteran was seen for 
individual psychotherapy; that he reported increasing 
intrusive memories of Vietnam; that he was having difficulty 
with irritability and anger; that he was distancing himself 
from his family; that he recently had surgery for colon 
cancer and was worried about his health; that he had concerns 
about an irresponsible 32-year-old stepson who wanted money; 
that he was having difficulty sleeping; and that his 
depression was increasing.  Again, the diagnosis was that of 
PTSD.

Records from the Greenwood Vet Center include one from April 
1996 that listed the veteran's presenting problems as 
follows:  "sometimes hears things, muscle twitching [and] 
spasms, feels pins [and] needles, headaches, fainting spells, 
periods of lost time, can't concentrate and recall as once 
did, feels depressed, stress [and] tension [and] anxiety, 
quick temper [and] anger, guilt, no interest, bad attitude, 
easily distracted."  The diagnosis was that of "[PTSD], 
intrusive memories [and] nightmares [and] flashbacks of 
Vietnam combat events, emotional numbing, feeling of 
detachment/estrangement, hyperalertness, sleep disturbance, 
intensification of symptoms when reminded of Vietnam 
service."  Other records from the Greenwood Vet Center, 
dated September 1996, January 1997, May 1997 and December 
1997, were to the same effect and oftentimes used the same 
language cited above.

In June 1997, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's claim file 
and a report that the veteran brought from his clinical 
psychologist.  The veteran reported that he was married in 
1955, divorced in 1978, remarried in 1979, and was still 
married to his second wife.  He had two adult children from 
his first marriage.  He noted that he had joined the Air 
Force in 1952 and retired in 1972 as an E-7.  After retiring 
from the Air Force, he stated that he had worked at a waste 
water treatment plant until he was fired in 1982.  He then 
worked as manager of another waste water treatment plant from 
1982 until he was diagnosed as having colon cancer in 1996.

He noted that he was assigned to Vietnam from November 1968 
to October 1969.  He reported having worked in a military 
hospital and seeing many wounded soldiers.  In addition, he 
stated that he was involved in building a school for 
Vietnamese children.  Several children reportedly went to the 
school but one day did not appear, and he assumed they had 
been killed.  Recently, he had had intrusive thoughts and 
nightmares regarding those events.  He reported decreased 
concentration and irritability.  He said he tended to isolate 
himself and no longer enjoyed things that he did previously.  
He was casually dressed and displayed good personal hygiene.  
He was oriented, calm, cooperative, soft spoken and fluent.  
There was no evidence of psychomotor agitation or retardation 
and no evidence of blocking.  He described his mood as 
"okay, I guess" and his affect was appropriate.  He denied 
visual or auditory hallucinations and suicidal, homicidal and 
paranoid ideation.  There was no evidence of delusions or 
other psychotic symptoms.  The Axis I diagnostic impression 
was that of rule out adjustment disorder with depressed mood 
secondary to general medical condition (colon cancer) and 
rule out major depressive disorder.

Thereafter, the examiner discussed the case.  He noted that 
the veteran reported symptoms of PTSD in the form of 
nightmares, intrusive thoughts and social isolation.  He 
noted, however, that those reports were not consistent with 
the veteran's lengthy marital and employment histories.  
There was no evidence of social isolation or survivor guilt 
and no description of life-or-death trauma.  The examiner 
opined that the diagnosis of PTSD was very unlikely.  He said 
that the veteran seemed to be having difficulty coping with 
stress related to his current physical condition and that he 
may have depression.

A January 1998 letter addressed from a Licensed Professional 
Counselor at the Greenville Vet Center noted that, in 
December 1997, the veteran began outpatient therapy there for 
war-related trauma he experienced in Vietnam.  His reported 
stressors included coming across dead and wounded individuals 
while retrieving radio equipment from the field.  Another 
stressor reportedly occurred in connection with a school he 
was helping to build near Bien Hoa.  He had befriended 
several children and, when he went to the construction site 
one day, found them dead.  He had intrusive memories of that 
event.  He had pictures of the dead children but burned them 
in a rage several years earlier.  His family relationships 
had suffered since the war, and he had difficulty with 
persons in positions of authority.  He was impatient and 
irritable and had an exaggerated startle response.  The 
veteran had been in group therapy since March 1996 but still 
reported PTSD symptoms.

In March 1999, the veteran, through his representative, 
submitted additional evidence directly to the Board and 
waived RO consideration thereof.  For reasons set forth 
below, the Board accepts that evidence.  Much of that 
evidence had been previously considered, but it did include 
additional records from the Charlotte VA mental health 
clinic.  One such record, dated in February 1998, briefly 
noted that the veteran had chronic PTSD that was "fairly 
static."  An April 1998 record noted that the veteran 
reported troublesome recurrent "intrusions" of Vietnam 
experiences to which he responded with depression and that he 
also had problems with anger "dyscontrol," concentration, 
and hyperalertness.  A May 1998 record merely noted chronic 
PTSD problems and major social and industrial impairment.  A 
July 1998 record noted static, chronic PTSD symptoms 
including sleep problems, anger "dyscontrol," and Vietnam-
related memories and emotions; the veteran also had physical 
health concerns.

A November 1998 record noted that the veteran's depression, 
anger, and obsession with Vietnam experiences was worse 
especially with regard to experiences related to his having 
witnessed brutality toward children.  A later November 1998 
record consisted of sentence fragments separated by slash 
marks, some of which were not entirely clear but included the 
following:  "1969/one of his men shot/by V.C./rockets in 
office/sent pictures/dead bodies/U.S.O. killed/children 
killed/'keep seeing them-dead'/before Vietnam/Marine pilot-
flameout-shot of runway/took helmet off [and] face came 
off/Bronze Star-distinguish service."  Observations 
included the following:  "irritable [and] angry/unprovoked 
irritability/sleep disturbance, nightmares-continue-cold 
sweats/severe anxiety/intrusive distressing 
thoughts/isolation from others/exaggerated startle 
reaction/hypervigilance."  The assessment was that of "PTSD 
(Vietnam) chronic, severe industrial impairment."  A Global 
Assessment of Functioning score (GAF) of 45 was assigned, and 
it was noted that the veteran was unemployable.

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for PTSD is well grounded where 
the veteran submits (1) medical evidence showing a diagnosis 
of PTSD, (2) lay evidence of a traumatic event in service, 
and (3) medical evidence of a nexus between the traumatic 
events in service and the diagnosed PTSD.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 10 Vet. 
App. 128, 136-137 (1997).  For purposes of determining 
whether the claim is well grounded, the lay evidence of 
traumatic events in service is presumed credible.  Id.  

In this case, the veteran has presented medical evidence from 
his therapists reflecting a diagnosis of PTSD, and some of 
those records show that the diagnosis was based on the 
veteran's reports of traumatic events in service.  At this 
juncture, the veteran's reports of traumatic events in 
service, relied upon by his therapists to diagnose PTSD, are 
presumed credible.  Accordingly, the Board finds that the 
claim is well grounded.  38 U.S.C.A. 5107(a).


ORDER

The claim of service connection for PTSD is well-grounded; 
the appeal is allowed to this extent subject to further 
action as discussed hereinbelow.


REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  The RO has made no attempts to 
obtain corroborating evidence of the veteran's alleged 
stressors.  

In addition, as noted hereinabove, subsequent to the June 
1997 VA examination, a considerable amount of medical 
evidence has been submitted.  The veteran should be afforded 
a new examination to take into consideration the newly 
submitted evidence. 

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
information regarding the claimed 
stressors to which he was exposed during 
his period of service.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran is informed that the Court has 
held that requiring a claimant to provide 
this information to VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  Then, the RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors based on the new 
information provided by the veteran and 
any events described in connection with 
previously submitted statements.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to the United States Armed 
Services Center for the Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units. 

4.  After the completion of the 
foregoing, the veteran should undergo a 
special examination by a board of two 
psychiatrists who have not previously 
examined him for the purpose of 
ascertaining whether a current diagnosis 
of PTSD is sustainable under the DSM-IV 
criteria.  The claims folder must be made 
available to and reviewed by the 
examiners, and the examiners should 
report whether the claims folder was 
indeed available and reviewed.  All 
indicated testing should be done in this 
regard.  The examiners should attempt to 
reconcile the veteran's various 
psychiatric diagnoses.  The examiners 
should specifically discuss the medical 
reports which show a diagnosis of PTSD.  
The examiners must specifically include 
or exclude a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiners must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The reports of the 
examination should be associated with the 
veteran's claims folder.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

